Citation Nr: 1025815	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased disability rating for a service 
connected cervical spine disability, currently evaluated 20 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1976 to January 2007.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  Original jurisdiction over this case now 
resides with the RO in Lincoln, Nebraska.

Procedural history

In the above-referenced April 2007 rating decision, the RO 
granted the Veteran's service-connection claim for degenerative 
disc disease at C5-6 with prominent dorsal spinous process of C7; 
a 20 percent disability rating was awarded, effective February 1, 
2007.  The RO also denied the Veteran's service connection claim 
for right ear hearing loss.  The Veteran disagreed with the 
initial rating of his cervical spine disability, and the denial 
of his right ear hearing loss claim.  He duly perfected appeals 
as to both issues.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Lincoln RO in 
March 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

Issue not on appeal

In the above-referenced April 2007 rating decision, the RO also 
denied the Veteran's service-connection claim for a left knee 
disability.  The Veteran disagreed, and perfected an appeal as to 
that issue.  During the pendency of the appeal, the RO granted 
the Veteran's left knee service-connection claim.                 
See the RO's December 2008 rating decision.  Accordingly, that 
issue is no longer in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the appeal, 
a second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection]. 

Remanded issue

The Veteran's increased rating claim for his cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a signed statement dated March 17, 2010, the Veteran indicated 
that he wished to withdraw his right ear hearing loss appeal that 
is currently before the Board.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal 
have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.         See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  See 
38 C.F.R. § 20.204(b) (2009).

In this case, at the March 2010 hearing, the Veteran submitted a 
signed statement to the Board specifically indicating that he 
wished to withdraw his right ear hearing loss appeal.  See the 
Veteran's March 17, 2010 Statement in Support of Claim.  The 
Board finds that this statement qualifies as a valid withdrawal 
of the service-connection issue on appeal.  See 38 C.F.R. § 
20.204 (2009).

Therefore, in light of the Veteran's withdrawal of his appeal 
there remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, this matter will be dismissed.


ORDER

The appeal of the denial of entitlement to service connection for 
right ear hearing loss is dismissed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's cervical spine increased rating claim must be remanded 
for further evidentiary development.  

The Veteran's most recent VA cervical spine examination occurred 
in June 2008.  Subsequently, at the March 2010 hearing, the 
Veteran specifically asserted that his neck disability had 
worsened in severity since that examination, noting that his 
"tilt is more pronounced and the pain is more intense when I try 
to force my head, my neck back."  The Veteran also indicated 
that he currently has more limitation of motion of his neck than 
he had at the 2008 examination, and that the numbness in his 
right arm is "more pronounced" than it was at the 2008 VA 
examination.                     See the March 2010 hearing 
transcript, pages 10 and 11.  

The Veteran has admitted he has not received any additional 
medical treatment for his neck disability.  See the March 2010 
hearing transcript, page 11.  Pertinently however, the Veteran is 
competent to testify as to his observable symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this connection, 
the Veteran is certainly competent to testify about increased 
pain, more limited motion, and increased numbness experienced 
over the past two years.  

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Resolving 
all doubt in favor of the Veteran, the Board believes that a 
medical examination assessing the current severity of the 
Veteran's cervical spine disability is necessary to adequately 
decide this claim.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any medical 
treatment he has received for his cervical 
spine disability dating from June 2008 to 
present day.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the Veteran 
which are not in the record on appeal.  
Efforts to obtain these records should also 
be memorialized in the Veteran's VA claims 
folder.

2.  VBA should then arrange for the Veteran 
to undergo a physical examination to 
determine the current severity of his 
service-connected cervical spine 
disability.  Upon review of the Veteran's 
claims folder and physical examination, the 
examiner should document the Veteran's 
ranges of motion, and describe any 
functional impairment, including excess 
fatigue, weakness, and incoordination.  

The examiner should also address the 
existence, extent, and severity of any 
associated neurological symptomatology.  In 
particular, the examiner should determine 
if the Veteran currently has a stand-alone 
neurological disorder, to include 
radiculopathy.  If so, the examiner should 
provide an opinion, with supporting 
rationale, as to whether any diagnosed 
neurological disability is as likely as not 
related to the Veteran's service-connected 
cervical spine disability.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's increased 
rating claim.  If the claim is denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


